Exhibit 10.5


 
Agreement
 
This Agreement (hereinafter referred to as “the Agreement”) was signed by and
among the following parties in Nanning, Guangxi Zhuang Autonomous Region on
March 15, 2016
 
(1)
Guangxi Medical University Friendly Hospital Management Co., Ltd (hereinafter
referred to as “Project Company”)
Residence: Nanning City, National Road 131, Hang Yang City, Building 1, 23rd
floor
Legal Representative: Ji Li
Contact: Yubo Jiang
Address: Nanning City, National Road 131, Hangyang International City, Building
1, 23rd floor
Tel: 0771-5715235
Fax:0771-5715238
Email: ychiang@163.com
 
(2)
Nanning Tongji Hospital, Inc. (hereinafter referred to as “Tongji Hospital”)
Residence: Nanning City, Beiji Road, No.5
Legal Representative: Yunhui Yu
Contact: Yuan Li
Address: Nanning City, Xiangbin Road No. 63 Jingdu Business Hotel 12nd floor
Tel: 0771-2020000
Fax:0771-2020011
Email: 2879447429@qq.com
 
(3)
Guangxi Tongji Pharmaceutical Group Co., Ltd (hereinafter as “Tongji Group”)
Residence: Nanning City, Beiji Road, No.5
Legal Representative: Yunhui Yu
Contact: Yuan Li
Address: Nanning City, Xiangbin Road No. 63 Jingdu Business Hotel 12nd floor
Tel: 0771-2020000
Fax:0771-2020011
Email: 2879447429@qq.com
 
(4)
Yunhui Yu, Liyu Chen
Residence: Nanning City, Jinpu Road, NO. 22nd, Building 3rd, Room 2-101
ID Number: 1. 450103196212052597
                     2. 450106197307130563
Contact Address: Nanning City, Jinpu Road, NO. 22nd, Building 3rd, Room 2-101
Tel: 18607711789
Fax:
Email: 1790678912@qq.com
 
(The above signatories are collectively referred to as "the Parties",
individually "the Party"； Tongji Hospital, Tongji Group, Yu Yunhui and Chen Li
are collectively referred to as "Tongji Party").
 
 
1

 
 
WHEREAS,
 
1. The Parties are legal persons or other organizations effectively established
and validly existing in accordance with the laws of the People's Republic of
China (Hereinafter referred to as "China", for the purpose of this Agreement,
excluding the Hong Kong Special Administrative Region, the Macao Special
Administrative Region and Taiwan), or are natural persons with full civil
capacity.
 
2. Tongji Group is the controlling shareholder of Tongji Hospital, holding 90%
equity of Tongji Hospital, Liyu Chen, Yunhui Yu's wife, holds the remaining 10%
equity of Tongji Hospital; Yunhui Yu is the controlling shareholder of Tongji
Group, holding 90% equity of Tongji Group, and Liyu Chen holds the remaining 10%
equity of Tongji Group .Yunhui Yu, Liyu Chen are the actual controllers of
Tongji Hospital.
 
3. "Nanning Langdong Hospital Project" (hereinafter referred to as "the Langdong
Hospital Project" or "the Project") is located at the intersection of Jinhu Road
and Xiangbin Road in Langdong, Nanning City (belonging to the third industry
area of Langdong Group Eight), the project owner is the Langdong Group Eight of
Nanning City Qingxiu District Nanhu Street Office (hereinafter referred to as
"the Langdong Group Eight"). The Project was formerly known as Langdong Group
Eight Third Industry Complex Building Project (i.e. "Business Building
Project"). On January 16, 2013, the Langdong Hospital Project obtained the
official response by Nanning Development and Reform Commission of the Approval
of Nanning Langdong Hospital Project (South Development and Reform Commission
[2013] No. 5).
 
4. On February 6, 2008, Langdong Group Eight and Tongji Hospital signed the
Cooperation Agreement of Developing "Tongji Langdong Hospital" (contract number:
LD-2008-02-06. Hereinafter referred to as "The Development Contract"), The two
sides agreed to cooperate in the development of Langdong Hospital and other
related matters.
 
5. On March 13, 2008, Langdong Group Eight and Tongji Hospital signed the
Supplementary Agreement of Langdong Group Eight's Business Building Project;
then Langdong Group Eight and Tongji Hospital signed the Supplementary Agreement
of Langdong Group Eight's Business Building Project (hereinafter referred to as
the "Supplementary Agreement"), and further stipulate the relevant issues
concerning the construction period, lease term and rent of the Langdong
Hospital.
 
6. At the same time as this Agreement is signed, Langdong Group Eight, the
Project Company and Tongji Hospital executed the "Agreement" (see Appendix I,
hereinafter referred to as "Tripartite Agreement") and terminated the
"Development Contract" and "Supplementary Agreement", and Tongji Hospital
quitted the project construction, and the Project Company replaced Tongji
Hospital to continue to cooperate with Langdong Group Eight to develop Langdong
Hospital Project.
 
Based on the above facts, according to the "Contract Law of the People's
Republic of China " and other relevant laws and administrative regulations, by
friendly negotiation, the Parties hereby agreed to the agreement of the
undertake, cooperation and other related matters of Langdong Hospital Project,
and specifically entered into this Agreement to comply with.
 
 
2

 
 
Article 1 As for the relevant facts concerning the basic situation of the
Langdong Hospital project, the Tongji Party jointly and irrevocably confirmed
and committed to the Project Company:
 
1.
Before the cooperation of developing the Longdong Hospital Project between
Tongji Hospotal and Langdong Group Eight, the Langdong Group Eight respectively
signed agreements with Guangxi Jingjian Real Estate Development Co., Ltd.
(hereinafter referred to as "Jing Jian Company") and Guangxi Nanning Ting You Yu
Xiang Commercial Co., Ltd. (hereinafter referred to as " Ting You Yu Xiang ") to
develop the Langdong Group Eight’s Third Industry Complex Building Project (the
“Business Building Project”), which is the predecessor of the Project. In
addition to Jing Jian Company, Ting You Yu Xiang, and Tongji Hospital, the
Langdong Group did not sign any cooperation agreement with any other interested
parties on the development and cooperation of the Langdong Hospital Project or
its predecessor, Lang Dong Group Eight Third Industry Complex Project (ie
"Business Building") or other related agreement.
 
2.
After Tongji Hospital replaced Jing Jian Company and continued to develop
Langdong Hospital Project in cooperation with Langdong Group Eight, Tongji
Hospital’s payment that should be paid to Jing Jian under relevant agreements
has been fully paid, and there are no existing or potential disputes in between
the Tongji Party and Jing Jian Company and Langdong Group Eight, and Jing Jian
Company has no or no right to claim rights to any related parties..
 
3.
After Tongji Hospital replaced Jing Jian Company and continued to develop
Langdong Hospital Project in cooperation with Langdong Group Eight, the payment
of RMB 5,050,000 to Ting You Yu Xiang by Tongji Hospital under relevant
agreements is unpaid. Other than that, the Tongji Party has no existing or
potential disputes with Jing Jian Company and Langdong Group Eight, and Jing
Jian Company has no or no right to claim rights to any related parties. Because
Ting You Yu Xiang couldn’t be reached, Tongji Hospital agreed that the Project
Company could withhold $6 million from the consideration funds under this
Agreement as a later settlement of its dispute with Ting You Yu Xiang.
 
4.
After this agreement is signed, Tongji Group and Tongji Hospital will sign
relevant agreements with the actual constructor party, Shengdong Li, who is
responsible for sealing the top of the part from the fourth floor of the ground
to the eighteenth floor, to agree matters related to the construction and
relevant matters of the Langdong Hospital Project.
 
5.
The Tongji Group, Langdon Group Eight, Shengdong Li and Guangxi Construction
Engineering Group Co., Ltd have reached an agreement on the solution of
Shengdong Li in Guangxi Construction Engineering Group Co., Ltd., and the Tongji
Party promised to sign the relevant documents at the same time with Shengdong Li
and Guangxi Construction Engineering Group Co.(if need).
 
6.
Tongji Hospital and Langdong Group Eight strictly perform in accordance with the
Development Contract and Supplementary Agreement. The two Parties did not have
any disputes or potential disputes, and there is no circumstance in which Tongji
Hospital has unpaid payable to Langdong Group Eight, or Langdong Group Eight
returns the paid payments to Tongji Hospital.
 
 
3

 
 
7.
The total amount of urban land usage tax and other tax payable of Tongji
Hospital on the Nanning Langdong Hospital Project is estimated to be RMB 1.83
million. The actual amount is to be determined by the tax amount specified in
relevant documents of the Inland Revenue Department. Except for this payment,
Tongji Party has no other unpaid payable taxes on the Nanning Langdong Hospital
project.
 
8.
Except for the matters disclosed in this Article, the Langdong Hospital Project
does not have any other disputes or potential disputes, and no other parties
claim or have the right to claim to the interested parties.
 
9.
Tongji Party confirmed that Langdong Hospital Project construction work mainly
includes an 18-storey complex building, which has 17 floors that are above the
ground and one floor that is underground. At present, the 17 above ground floors
have been built and capped, with a construction area of 37828.9 square meters
(including basement area), and the water, electricity, internal and external
decoration, and fire and other projects have not been implemented.
 
10.
Tongji Hospital has borrowed 3.38 million yuan ( THREE MILLION THREE HUNDRED AND
EIGHTY THOUSAND YUAN) from the Project Company in order to pay Langdong Group
Eight the delinquent payment of the rent of collective land use right in 2015
and the transition fee (RMB3.30 million) , and the late payment interest
(RMB80,000). The Tongji Party acknowledged and agreed that the Project Company
could use 3.385 million yuan out of the Tongji Hospital consideration in
accordance with this Agreement to pay the foregoing discussed outstanding
principal and interests.
 
11.
Tongji Hospital had borrowed from the Project Company RMB60,000 (SIXTY THOUSAND)
to pay the mortgage loans for Liyu Chen and Yunwei Yu borrowed from Shanghai
Pudong Development Bank Nanning Branch, which is used for purchasing a house
located at Nanning City Binhu Road 55, Building 7, Building B18. The Tongji
Party acknowledged and agreed that the Project Company could use RMB60,500 yuan
out of the Tongji Hospital consideration in accordance with this agreement to
pay the borrowed principal and interests.
 
12.
To reduce the economic pressure on the Project Company, in respect of the rent
paid by the Project Company in accordance with Appendix I "Agreement" to
Langdong Group Eight, Tongji Hospital voluntarily assumed the rent of RMB 4
million (FOUR MILLION), and the Tongji Party acknowledged and agreed that the
Project Company could take a one-time deduction of the 4 million RMB. The
contribution Tongji Hospital made to the rent does not change the fact that the
Project Company is the subject of the project leasing.
 
 
4

 
 
Article 2                        The Agreement in respect to resuming
construction signed by Guangxi Construction Engineering Group Co., Ltd.,
Langdong Group Eight and the Project Company is the standard to identify the
quality of the Project when the Project Company undertakes the Project. Before
the major part and Project is inspected and accepted, if quality issues of the
Shengdong Li’s construction part caused the Project Company to suffer loss
itself or suffer loss for Langdong Group Eight, or cause the Project Company to
undertake the rework and administrative penalties and other economic losses, the
Project Company may deduct the actual loss amount from the consideration paid to
Tongji Hospital as a compensation.
 
Article 3                        The Tongji Party promised that pursuant to the
requirement of the Project Company, they shall transfer the Approval to Set Up
Medical Institutions originally approved and sent to the Tongji Party by Guangxi
Zhuang Autonomous Region Health and Family Planning Commission to the Project
Company, or assist the Project Company to re-apply for the Approval to Set Up
Medical Institutions.
 
Article 4                        In accordance with the facts and promises made
by the Tongji Party in Article 1, and on the condition that the quality of the
Project meeting the qualifying standards as described in Article 2, the Project
Company agreed to replace Tongji Hospital and to cooperate with Langdong Group
Eight to continue to develop the Langdong Hospital Project and involve in the
Project investment. The Tongji Party confirmed that, the Tongji Hospital had
quitted the Langdong Hospital Project since the effective date of Appendix I,
the Agreement, and the execution of the Development Contract and the
Supplemental Agreement originally signed by Tongji Hospital and Langdong Group
Eight had been terminated.
 
Article 5                        It is agreed by all Parties that in order to
undertake Langdong Hospital Project, the Project Company shall pay the Tongji
Hospital RMB90 million Yuan (RMB NINTY MILLION). However, because RMB 4 million
Yuan was withheld as agreed in Article I Term 12, the actual payment is 86
million Yuan, and except the payment, the Project Company does not need to pay
any other additional fees to Tongji Hospital or other Tongji Parties for
undertaking Langdong Hospital Project. Tongji Hospital shall provide the Project
Company with effective tax invoice for the equivalent amount (tax borne by
Tongji Hospital).
 
Article 6                        Payments
 
1.
The parties confirm that the consideration in Article 5 of this Agreement shall
be paid by the following methods:
 
1.1
After the Tongji Hospital opened an Escrow Account ( hereinafter referred to as
the “Escrow Account”) which is jointly managed by the Project Company and Tongji
Hospital, the Project Company should pay RMB86 million Yuan in installments
according to Article 6 of this Agreement, among which, unless otherwise agreed,
the payment (see Appendix III: list of objects to pay) and fees to third parties
related to the Langdong Project by the Tongji Party shall be paid from the
Escrow Account. The third parties shall open bank accounts at the bank where the
Escrow Account is opened and shall use such accounts to receive the payments.
The payment shall be transferred to the third party immediately when paid to the
Escrow Account.
 
 
5

 
 
1.2
Within five working days after the terms of payment agreed upon in Article 6 (2)
are satisfied, the Project Company Shall pay the initial payment of RMB3.39
million Yuan to the Escrow Account to pay the debt occured by Tongji Hospital to
CITIC Bank Nanning Branch, in particular, Number (2015) Gui Yin Wei Debt NO. 011
and (2015) Gui Yin Wei Debt NO. 012 under the Entrusted Loan Contract.
 
1.3
The Project Company will make the second payment of 2 million yuan to the Escrow
Account as the project management fees and deposit paid by Tongji Hospital for
Langdong Group Eight to Guangxi Construction Engineering Group Co., Ltd.
 
1.4
After making the second payment, the Project Company shall temporarily stop
making payment to the Escrow Account, until Guangxi Construction Engineering
Group Co., Ltd., Langdong Group Eight and the Project Company signed relevant
agreements to continue the construction of the Project. Notwithstanding the
requirements in this paragraph, if the board of directors of Project Company
could make an exemption resolution according to the actual situation, the
Project Company can resume payment.
 
1.5
Once the payments related to the Langdong Hospital Project paid by the Tongji
Party through the Escrow Account accumulate to RMB40 million Yuan (i.e. RMB86
million - RMB40million – RMB6million, FORTY THOUSAND MILLION YUAN), the Project
Company shall stop making the payment to the Escrow Account again.
 
1.6
After all the planning procedures (including but not limited to changes in
planning options and "construction project planning permit") are approved by the
relevant administrative departments, the Project Company shall pay the remaining
RMB25 million Yuan (TWENTY FIVE MILLION YUAN) in installments to the Escrow
Account in accordance with the procedures agreed in this section, so that the
Tongji Party could continue to make payments related to Longdong Hospital
Project to the third parties. Notwithstanding the requirements in this
paragraph, if the board of directors of Project Company could make an exemption
resolution according to the actual situation, the Project Company can resume
payment.
 
1.7
After the major part of the Project is inspected and accepted, and the record
procedure is finished, the Project Company shall pay the remaining RMB 15
million Yuan (FIFTEEN MILLION YUAN) in installments to the Escrow Account in
accordance with the procedures agreed in this section, so that the Tongji Party
could continue to make the payments related to Longdong Hospital Project to the
third parties. Notwithstanding the requirements in this paragraph, if the board
of directors of Project Company could make an exemption resolution according to
the actual situation, the Project Company can resume payment.
 
1.8
Six months after the major part of the Project is inspected and accepted, and
the record procedure is finished, if the cumulated RMB40 million Yuan (FORTY
MILLION YUAN) mentioned above in Section 1.6 and 1.7 has any remainder, the
Project Company shall pay the remainder directly to Guangxi Kaiyuan Medical
Investment Management Co., Ltd. as the ininital payment the Tongji Group made in
accordance with the Guangxi Kaiyuan Medical Investment Management Co., Ltd.
Investor Agreement, and if the remainder is less than 40 million, the Tongji
Group need to make up the financing according to the Guangxi Kaiyuan Medical
Investment Management Co., Ltd. Investor Agreement.
 
 
6

 
 
1.9
After the Tongji Hospital executed the settlement agreements to resolve the debt
and credit disputes with Ting You Yu Xiang, or the court makes the final
decision on the debt and credit disputes, the Project Company will pay the
remaining 6 million Yuan (SIX MILLION YUAN) to the Escrow Account in accordance
with this procedureS of the Agreement for the Tongji Parties to make payment to
Ting You Yu Xiang. If there are remainder after the payment of 6 million to Ting
You Yu Xiang, the Project Company will transfer the remainder to Guangxi Kaiyuan
Medical Investment Management Co., Ltd, as the payment of the Tongji Group in
accordance to the Guangxi Kaiyuan Medical Investment Management Co., Ltd.
Investor Agreement.
 
2.
 After the following conditions are satisfied, the Project Company is obliged to
start to make payments to Tongji Hospital:
 
(1)
Langdong Group Eight, the Project Company and Tongji Hospital executed and
affected the Agreement (see Annex I) pursuant to which the Project Company
undertakes the Project;
(2)
This Agreement is executed and becomes effective;
(3)
The commitments and confirmations made by Tongji Fang under Article 1 of this
Agreement are true and valid;
(4)
The Tongji Parties submitted the payment and payment list (hereinafter referred
to as “List”, see Annex I) to the Project Company in connection with the
Langdong Hospital Project and obtained the approval of the Project Company.
 
3.
Payment Procedures
The payment under Article 6 shall be applied by Tongji Hospital. Every time when
Tongji Hospital applies for fund payment they should firstly submit to the
Project Company with written application, the approved and recognized original
Agreement (hereinafter referred to as “Agreement”) signed by Tongji Parties and
the Parties related to the Langdong Hospital Project, and the Confirmation
(original) in the format in accordance with the Annex II of this Agreement by
the Parties related to the Project. Five workdays after the Project Company
reviews and confirms in accordance with the list, they will transfer the
confirmed payment to the Escrow Account and cooperate to resign the
co-management and let the bank to transfer the payment to the third party’s
account which is set up in the same bank in which the Escrow Account is set up.
 
Article 7                        Once the Project Company pays the Parties in
accordance with the Article 6 of the Agreement, it is deemed that the Project
Company has paid to Tongji Hospital the consideration agreed in Article 5 of
this Agreement. Other than that, the Project Company does not need to pay any
other payments to Tongji Hospital or other interested parties.
 
 
7

 
 
Article 8                        It is agreed and confirmed by the Parties that,
during the implementation period of the Development Contract and the
Supplementary Agreement, all of the debt duties and creditor rights occurred in
between each other or with other parties, and other debt duties and credit
rights occurred as a result of terminating the Development Contract and the
Supplementary Agreement, including, but not limited to, any debts, liabilities,
disputes or disputes related to the Langdong Hospital Project or the Langdong
Group Eight of the Third Industry Complex projects prior to the effective date
of this Agreement, shall be undertaken by Tongji Parties, who are also
responsible for the clean-up and settlement, and the Project Company shall take
no responsibilities. Tongji Party shall ensure that any disputes and disputes
shall not affect the progress of the Langdong Hospital Project to ensure the
smooth progress of the Langdong Hospital project. Otherwise, the Project Company
shall have the right to stop making payment of any amount to the Escrow Account,
and the consequences shall be borne by the Tongji Party.
 
Article 9                        Tongji Party shall, within 15 working days from
the effective date of this Agreement, submit the original documents (including
but not limited to project submission, planning, land, construction,
environmental assessment and other relevant documents, approval documents,
medical institutions set up approval certificate and construction, design,
planning drawings, etc.) to the Project Company.
 
Article 10                        The Tongji Party shall call back all of its
management, construction and work and other related personnel as well as the
project materials and machinery, equipment of the Project in the construction
site within the 15 working days from the effective date of this Agreement, and
deliver vacated clean project site and the project management right to the
Project Company in a one-time basis. Tongji Party shall be responsible for
handling the historical problems of the Project and ensure that the Project is
transferred to the Project Company and avoid interrupting by any other parties.
 
Article 11                        The Obligation of Tongji Party
 
1.
Tongji Party shall cooperate with the Project Company to conduct all the
necessary work (if need) for Langdong hospital project to re-start and make sure
that the Langdong Hospital Project re-start with a smooth going.
2.
Tongji Party shall be responsible for informing Guangxi Construction Engineering
Group Co., Ltd about the changes and related matters of project cooperation
within 15 working days since the Agreement is signed, and shall be responsible
for solving the anchored construction problems of Shengdong Li in Guangxi
Construction Engineering Group Co., Ltd.
3.
If the Langdong Hospital is completed in the future and they need Tongji Party’s
cooperation during the procedure of final project acceptance, application for
medical institution industry permit, Tongji Party shall cooperate with the
Project Company free of any conditions, otherwise it is considered as a material
breach of contract.
4.
Tongji Party undertakes to be jointly and severally liable for the respective
obligations and liabilities that should be performed under this Agreement.
 
Article 12                        Breach of contract
 
 
8

 
 
1.
The parties shall perform this Agreement in accordance with the principle of
good faith. If one or more parties do not fulfill their obligations under this
Agreement, they shall constitute a breach of contract and the other parties
shall have the right to require the default parties to be liable for the losses
caused by the breach. If there are multiple defaults, the default parties shall
bear the corresponding responsibilities based on specific breach of contract and
the degree of fault respectively. When a party defaults, the parties which don’t
default have the right to terminate this Agreement and require the default party
to compensate for the loss.
2.
If one party to the Tongji Parties violates this Agreement, the other parties of
the Tongji Parties are also considered as violating this Agreement.
3.
If the Tongji Parties violate the articles in this Agreement, the Project
Company has the right to temporarily stop making payments in accordance with
Article 5 of this Agreement, until the Tongji Parties perform the Agreement in
compliance with the Agreement; if the breach of Tongji Party causes loss to the
compliance party, upon request by the compliance party, the Project Company has
the right to directly use the remaining unpaid consideration to pay the penalty
or the loss that the violating party is responsible for, and considered as being
paid the equivalent by the Project Company to the Tongji Hospital. If urged by
the compliance party, Tongji Party still fails to perform in accordance with the
Agreement or materially breaches the Agreement, the Project Company shall have
the right to directly hold the remaining unpaid consideration and consider that
the Project has paid the Tongji Hospital the equivalent amount, and have the
right to terminate the Agreement. However, the Project Company can’t
dicretionally infringe the legitimate rights and interests of Tongji Party.
4.
If the Project Company terminates this Agreement in accordance with the
contract, the Tongji Hospital should full return the consideration within 15
workdays paid by the Project Company and interest calculated according to the
annual interest rate of 16% of the funds (calculation starts from the date when
every consideration deposited to the Tongji Hospital Escrow Account and end at
the date when the Tongji Hospital actually pays back).
5.
If the Project Company does not make payments to Tongji Party in accordance with
the Agreement, they shall pay the penalty to the Tongji Party a the daily
interest rate of 16% for each day on the basis of the current unpaid funds and.
If they are urged by the Tongji Party and the payments are still unpaid within
30days after the notice, it could be considered as a material default.
 
Article 13                        The information disclosed by the parties to
each party and as a result of the executing and performing this Agreement and
the contents of this Agreement constitute confidential information, unless
approved by the parties in writing permission, they shall not disclose the
information to any other third parties except the parties mentioned in the
Agreement, or use on any other irrelevant purposes. Any disclosure of any party
in accordance with mandatory requirements of laws, administration regulations or
the judiciary department, regulatory department, or disclosure to hired agent,
supervising departments in accordance with the requirements under regulations of
the Agreement, is not a violation of the confidential responsibility under the
Agreement. This article remains effective even after the Agreement is cancelled
or terminated.
 
Article 14                        The Agreement takes effect from the day Yunhui
Yu, Liyu Chen, the other legal representatives( or authorized representatives)
signed and stamped the official seals.
 
Article 15                      The Project Company shall have the right to
terminate this Agreement if the terms of payment provided for in Article 6 (2)
of this Agreement are not fully satisfied within one year from the effective
date this Agreement.
 
 
 
9

 
 
Article 16                            Any modification or change to this
Agreement shall be subject to further negotiation by the parties and shall take
effect after the joint signing of the written agreement.
 
Article 17                           Any dispute arising out of or in connection
with this Agreement shall be resolved through friendly negotiation first. If the
negotiation is unsuccessful, each party shall have the right to apply for
arbitration from the China International Economic and Trade Arbitration
Commission. The arbitration will be conducted in Nanning in accordance with the
prevailing arbitration rules of the Association. The arbitral result is final
and legally binding on all parties.
 
Article 18                      Except provided otherwise in this Agreement or
otherwise agreed by the parties, either party shall bear any costs incurred as a
result of the negotiation, signing, and performance of this Agreement.
 
Article 19                         The official version of this Agreement shall
be made in quintuplicate, each of which shall be held by each party and have the
same legal effect. The annex has the same effect as an effective part of this
Agreement.
 
 
 
(There is no text below)
 
 
 
 
 
 
 
 
 
 
 
 
10
